UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES FOR THE MASON
TENDERS DISTRICT COUNCIL
WELFARE FUND, PENSION FUND,
ANNUITY FUND, AND TRAINING
PROGRAM FUND, ANNA GUTSIN, in
her fiduciary capacity as Director, and
ROBERT BONANZA, as Business
Manager of the Mason Tenders District              20 Civ. 2642 (KPF)
Council of Greater New York,
                                                         ORDER
                          Petitioners,

                   -v.-

TRI STATE CONSTRUCTION &
MASONRY INC.,

                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      On March 29, 2020, Petitioners filed a petition to confirm an arbitration

award. (Dkt. #1). Proceedings to confirm an arbitration award must be

“treated as akin to a motion for summary judgment.” D.H. Blair & Co., Inc. v.

Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Accordingly, it is hereby

ORDERED that Petitioners shall move for confirmation of the arbitral award in

the form of a motion for summary judgment — in accordance with Rule 56 of

the Federal Rules of Civil Procedure and Local Rule 56.1 of the Southern

District of New York — by April 20, 2020. Respondent’s opposition, if any, is

due on May 11, 2020. Petitioners’ reply, if any, is due May 25, 2020.
      Petitioners shall serve the petition upon Respondents electronically and

by overnight mail no later than April 6, 2020, and shall file an affidavit of

such service with the court no later than April 12, 2020.

      SO ORDERED.

Dated: March 30, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
